         Case 1:09-cr-00288-JKB Document 1901 Filed 06/29/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                                  *

UNITED STATES OF AMERICA                          *

       v.                                         *                  CRIM. NO. JKB-09-0288

ANTOINE CARTER,                                   *

       Defendant                                  *

        *      *       *       *      *       *       *       *      *       *       *       *

                                   MEMORANDUM ORDER

       Now pending before the Court is the Defendant’s Motion for Imposition of a Reduced

Sentence Pursuant to Section 404 of the First Step Act. (ECF No. 1792.) The Government opposes

the motion. (ECF No. 1804.) On July 16, 2019, the Court denied the motion on the grounds that

the Defendant was not eligible for a sentence reduction. (ECF No. 1817.) The Defendant appealed

and the Fourth Circuit concluded the Defendant was eligible under the recently decided United

States v. Wirsing, 943 F.3d 175 (4th Cir. 2019). (ECF No. 1885.) Because the Defendant had

been released from the custodial portion of his sentence at the time the opinion issued, the Fourth

Circuit remanded the case with instructions for the district court to consider only whether “to grant

the requested sentencing relief regarding [the Defendant’s] term of supervised release.” (Id.) The

Court does so now.

       The Defendant pled guilty to one count of conspiracy to possess with the intent to distribute

50 grams or more of crack cocaine, in violation of 21 U.S.C. § 846. (Indictment, ECF No. 1; PSR

¶ 2.) At the time he was sentenced, this exposed him to a statutory minimum of five years of

supervised release. 21 U.S.C. § 841(b)(1)(A). If the Defendant were sentenced today—post Fair

Sentencing Act and post First Step Act—this conviction would expose him to a statutory minimum



                                                  1
         Case 1:09-cr-00288-JKB Document 1901 Filed 06/29/20 Page 2 of 3



of four years of supervised release. 21 U.S.C. § 841(b)(1)(B). The guideline range for a term of

supervised release for such a conviction would be four to five years under U.S.S.G. § 5D1.2.

       In considering whether a reduction in the Defendant’s term of supervised release is

appropriate, the Court has the authority and responsibility to consider the factors set forth in 18

U.S.C. § 3583(c). First, considering the history and characteristics of the Defendant, the Defendant

has a serious prior criminal history including three prior convictions involving controlled

substances. (PSR ¶ 34.) As for the nature and circumstances of the offense, the Defendant was

involved in a large drug operation and was responsible for moving significant quantities of crack

cocaine. (Id. ¶ 7.) The Court takes notice of the fact that large scale drug operations in Maryland

are frequently accompanied by violence.

       As for the need for deterrence, the Defendant has a significant prior criminal record ,

suggesting a substantial penalty is necessary to dissuade him from future offenses.              The

Defendant’s incarceration, however, was uneventful, and at the time of the filing of his First Step

Act motion, he had had just one infraction in the nine and a half years he was incarcerated. (ECF

No. 1792 at 8.) The Court also finds that the need to protect the public is a significant factor in

this sentencing decision because of the quantity of drugs involved and the Defendant’s prior

criminal record. As for the need to avoid unwarranted sentencing disparities, the Court has

carefully considered the penalties imposed on others in similar and dissimilar cases. Training and

treatment options are not a significant factor in this sentencing decision.

       Application of all the relevant considerations, including the Federal Sentencing Guidelines,

causes the Court to conclude that a reduction in the Defendant’s term of supervised release is

appropriate and the term of supervised release that is sufficient but not more than necessary is four

years. This is the sentence the Court deems appropriate regardless of the exact computation of the




                                                  2
        Case 1:09-cr-00288-JKB Document 1901 Filed 06/29/20 Page 3 of 3



supervised release guidelines at this late stage. To be clear, even if the guidelines were computed

differently, the term of supervised released imposed would nonetheless be four years.

       Accordingly, a new judgment and commitment order will issue reducing the term of

supervised release to four years. All other terms of the sentence imposed not altered by this

memorandum remain in full force and effect and will be reflected in the amended judgment and

commitment order.

       Therefore, the Motion for the Imposition of a Reduced Sentence pursuant to Section 404

of the First Step Act (ECF No. 1792) is GRANTED to the extent described above.



DATED this 29th day of June, 2020.



                                             BY THE COURT:


                                                                    /s/

                                             James K. Bredar
                                             Chief Judge




                                                3
